Title: To Thomas Jefferson from Henry Rutgers, 5 December 1806
From: Rutgers, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                        5 Dec. 1806
                     
                        
                        In the present interesting and eventful period of human affairs, while the flames of European war are raging
                            with unabated violence, while we behold the arm of military power overturning the constitutions and governments of
                            independent states, and monarchies established and establishing upon the ruin of ancient republics; the Republicans of the
                            City and County of New York sensible of the enviable priveleges of our situation, have considered it their duty to express
                            to you their entire approbation of the maxims and the measures of our general government, and to request that your talents
                            experience and virtues may continue to be exercised in the service of our Country.
                        We have been appointed a Committee to communicate to you the sentiments and the wishes of our fellow
                            Republicans of this City. We are charged with an interesting and a pleasing duty. Under your administration our Nation has
                            been distinguished by peculiar blessings. While we feel and acknowledge our gratitude to the infinitely benevolent
                            disposer of events, we also acknowledge among his choicest favours the direction of a Chief Magistrate, whose constant
                            endeavour it has been to cherish public liberty, to maintain our inestimable Constitution, and by dispensing equal justice
                            and cultivating good will towards all mankind to preserve the peace and perpetuate the prosperity of our rising nation.
                        It would be invidious, and it is unnecessary to attempt a comparison between the measures of our present
                            government and those of the administration which preceded it. The national prosperity we enjoy, and the deserved
                            attachment of an enlightened people to the first Magistrate of their choice must afford a virtuous gratification superior
                            to every eulogy. By the reduction of our public burthens, by the preservation of our resources for moments of greater
                            emergency, by prefering reason, to intemperate passion, and negociation to inconsiderate and unnecessary war, our
                            excellent administration has discovered that wisdom and moderation which entitles it to the confidence and gratitude of
                            the Union.
                        The preservation of our domestic felicity and of our national rights are objects equally invaluable.
                            Impartiality in our treatment of foreign powers, a strict observance of Justice, and the establishment of a national
                            character equally distinguished for its equity and firmness are perhaps the surest means of perpetuating those inestimable
                            blessings. Such Sir, has been the judicious and salutary policy of the councils over which you preside, notwithstanding an
                            extensive commerce has sometimes produced a collision of interests between ourselves and foreign powers, hitherto the
                            peace of our Country has been preserved its dignity maintained, and every essential right cherished and protected.
                        Wars of ambition are the offspring of Monarchy; they are incompatible with the genius and the spirit of our
                            excellent Constitution. When freemen are summoned to the field of battle it should be to defend and not to sacrifice their
                            happiness and liberties. Your solicitude to preserve the enjoyments of peace to our country, amidst the storms which
                            agitate the world demands the approbation of every virtuous patriot; for, in the enlightened moderation of your measures
                            we behold a pledge of the fortitude which will be displayed should unprovoked and unrepaired aggressions at any future
                            period impel us to extremity. We entertain no predilection in favour of any foreign power, whatever may be the issue of
                            depending negociations, and whatever nation we may be called to resist, we are equally ready to defend the rights and
                            independence of our Country with “our lives, our fortunes and our sacred honour”
                        We are sensible Sir, that when by accepting your present elevated station you yielded to the unanimous wish
                            of the Republicans of the Union you was actuated by patriotism unmingled with the love of power. Entitled as you would
                            have been under ordinary circumstances to have gratified a taste for retirement, and to have spent the approaching evening
                            of your days in Serenity we have ventured to hope that every private wish will be superceded by the superior
                            consideration of promoting the general welfare. The present situation of our affairs requires the aid of your talents and
                            experience and a continuation of the same wise and patriotic measures, which have hitherto preserved our tranquility. We
                            are convinced that upon this interesting occasion we speak the ardent wishes and undivided sentiments of the Republicans
                            of the United States, permit us therefore, in behalf of our Constituents and of ourselves respectfully and earnestly to
                            request your compliance with the anxious desire of your Country in consenting to be nominated at the ensuing presidential
                            election.
                        We are Sir, with the greatest respect and esteem, and with the Sincerest wishes for your happiness—Your
                            Republican fellow Citizens.
                        
                            Henry Rutgers Chairman
                     and approx. 181 other signatures
                        
                    